Citation Nr: 1647132	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  10-35 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for lumbosacral strain.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jesse W. Lemon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 2004 to June 2008.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA), Regional Offices (RO) in Des Moines, Iowa.


FINDING OF FACT

The Veteran's lumbosacral strain and degenerative joint disease has been manifested by range of motion without pain consisting of forward flexion to 75 degrees, extension to 20 degrees, right lateral flexion to 20 degrees, left lateral flexion to 25 degrees, and right and left lateral rotation to 30 degrees.  There is no medical evidence of muscle spasm or guarding severe enough to result in abnormal gait or spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  There is no objective evidence of any associated neurological abnormalities, and no medical evidence of bed rest due to intervertebral disc syndrome prescribed by a physician.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The case was remanded by the Board for further development including a new VA examination and a request for assistance from the Veteran in retrieving private treatment records.  The RO requested the Veteran's assistance in retrieving private treatment records via a January 2016 letter.  The Veteran did not cooperate.  A VA examination was scheduled for February 2017; however, the Veteran refused to report for the examination.  In February 2016 the Veteran requested that his claim be based on the information already in his file.  Cf. 38 C.F.R. § 3.655 (2015).

The Veteran contends that his service-connected lumbosacral strain is worse than the initial rating assigned due to herniated disks, pain, and muscle tightness he experiences. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  

Service connection was granted for low back pain, by a rating decision dated in December 2008, and a 10 percent disability rating was assigned, effective from June 2008.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Lumbosacral strain is evaluated under the General Rating Formula for Rating Diseases and Injuries of the Spine (General Rating Formula).  Id.  Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  Id.  A 10 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; or if there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  Id.  A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  Id. 

For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  Id at Note (2). The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees. Id.  

Chronic low back pain was noted during a VA examination in June 2008.  A magnetic resonance image scan conducted February 2009 demonstrated L5-S1 small left disk extrusion contacting the lateral margin of the left S1 nerve root.  No definite compression of the left S1 nerve root.  Central disk extrusion was found at the left L4-L5 that mildly compressed the ventral thecal sac and mildly compressed the L5 nerve roots as they exit the thecal sac.  

The Veteran testified at a hearing before the Board in June 2011 that the muscles in his back were often tight, that he experienced pain, and that he had to moderate his activity to prevent flare-ups.  He reported difficulties with back tightness if he sat for long periods of time or stood for longer than an hour.  He testified that the pain sometimes shot down his left leg.  The Veteran stated that the severity of his service connected back disorder had not changed since 2009. 

During a VA examination in September 2011, the Veteran reported his back had progressively worsened.  He reported occasional pain in his left buttock and the lateral left thigh, and that he experienced a flare-up approximately one-month previous to the examination.  He reported daily, dull, and constant back pain, with intermittent pain in the left buttock and lateral thigh.  He denied paresthesias or numbness. He denied radicular symptoms such as his feet falling asleep.  The Veteran reported the inability to perform squats, or lift dead weights, but he indicated that he was otherwise able to lift weights with the upper and lower body. The examiner noted that there was no radiculopathy, and no nerve involvement or neuropathy secondary to the Veteran's back condition.  

In June 2013, the Veteran underwent a VA examination, during which he reported that his back pain had progressively worsened.  He reported occasional flare-ups after strenuous work or prolonged standing, which caused him to miss work.  The Veteran specified that standing over an hour and a half, or running approximately a mile, increased his pain.  The Veteran reported that he had stopped running and was unable to participate in recreational activities due to back pain.  The Veteran stated he was able to lift weights, but his back disorder has caused him to eliminate certain weight lifting exercises.  The Veteran reported that he took Tylenol or ibuprofen for the pain, and during flare-ups he took muscle relaxers.  

The physical examination revealed forward flexion to 90 degrees; extension to 20 degrees; left lateral flexion to 30 degrees; right lateral flexion to 30 degrees; left lateral rotation to 30 degrees; and right lateral rotation to 30 degrees.  However, painful motion began on forward flexion at 75 degrees, at 20 degrees on right lateral flexion, and at 25 degrees on left lateral flexion.  The same results were accomplished during repetitive-use testing, of three or more repetitions.  The Veteran experienced functional loss and/or functional impairment of the thoracolumbar spine which included less movement than normal, pain on movement, interference with sitting, standing, or weight bearing, and interference with prolonged standing of one to one and a half hours.  

Additional limitation of motion was not limited following repetitive use testing.  Motor strength was normal in the lower extremities.  Sensory distribution was grossly intact.  Reflexes were normal in the lower extremities.  The Veteran displayed mild, bilateral paralumbar tenderness at L3 and L4.  He did not demonstrate guarding or muscle spasm.  No abnormal gait or abnormal spinal contour was noted.  Hip flexions, knee extension, ankle plantar flexion, and great toe extension were all normal, and there were no signs of muscle atrophy.  

Deep tendon reflexes were normal.  Dermatome testing was normal for the upper anterior thigh, thigh/knee, lower leg/ankle, and the foot/toes.  Straight leg testing was normal.  There was no radicular pain or other signs or symptoms of radiculopathy.  There were no other neurologic abnormalities.  It was found that the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.  

Imaging showed no arthritis, no vertebral fracture, and no other significant diagnostic test findings or results.  The examiner noted that the Veteran's back disorder would affect jobs that involved prolonged standing.  The examiner noted that pain, weakness, fatigability, or incoordination were "less likely as not" to be factors that influence the Veteran's range of motion, or his functional limitation during flare-ups or with repetitive motion.  It was reported that the Veteran missed no work days over the prior twelve months.  There was no evidence of these factors being present on repetitive examination of the Veteran.  He continued to do moderate work at home, with home repairs on his days off work.  He had not had frequent medical visits for his back.  His last visit to his VA primary care doctor was in September 2011.

Considering the pertinent evidence of record in light of the criteria detailed above, the Board finds that the criteria for an initial rating in excess of 10 percent for the Veteran's lumbosacral strain for have not been met.  38 C.F.R. § 4.71a, General Rating Formula.  To warrant a rating in excess of 10 percent, forward flexion of the thoracolumbar spine must be greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine must not be greater than 120 degrees; or there must be muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula.  Again, such impairment is not documented by the evidence of record.  A June 2013 VA examination revealed forward flexion to 90 degrees, and muscle spasm; however, there was no evidence that it resulted in an abnormal gait or abnormal spinal contour.  

The Board has considered additional functional limitation due to factors such as pain and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015).  At the June 2013 VA examination, painful motion began at 75 degrees and the Veteran demonstrated useful range of motion to 90 degrees.  There is no evidence of record of additional limitation of range of motion or functional impairment upon repetitive motion testing.  The examiners specifically noted that the Veteran did not have weakness, fatigue, or incoordination.  The Veteran asserted occasional flare-ups, however, the VA examiner found that the flare-ups were infrequent, did not cause the Veteran to miss work, and there was no indication that repetition decreased range of motion.  There was no evidence of muscle atrophy.  Reflexes were noted as normal.  There was pain noted on motion, however, after considering pain as a limitation on motion, the Veteran's total range of motion was 210 degrees.  The Board finds that the current 10 percent evaluation adequately portrays any functional impairment due to pain that the Veteran experiences as a consequence of use of his lumbosacral spine.  The Veteran further has not identified or submitted any competent evidence demonstrating that his service-connected lumbosacral disability is more disabling than currently evaluated.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a higher rating of 20 percent is warranted where the evidence reveals incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).  All the VA examination reports noted that the Veteran had no incapacitating episodes in the last twelve months.  The VA examiner found specifically that the Veteran did not have intervertebral disc syndrome.  None of the treatment records indicate that he has had any incapacitating episodes as defined by the regulation, i.e., physician prescribed bedrest.  Therefore, a rating in excess of 10 percent based on incapacitating episodes is not warranted. 

Associated objective neurologic abnormalities are rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1). As to neurological manifestations, the VA examinations demonstrate that all sensory motor and reflex tests were normal.  There were no signs of fatigue, spasms, weakness, decreased motion, numbness, paresthesias, leg or foot weakness, or bladder complaints.  He also did not have any other neurological abnormalities or findings related to a lumbosacral spine disorder.  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 
 
The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 
 
The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected mechanical back pain was evaluated as a disease or injury of the spine pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  The Veteran's lumbosacral strain and degenerative joint disease has been manifested by range of motion without pain consisting of forward flexion to 75 degrees, extension to 20 degrees, right lateral flexion to 20 degrees, left lateral flexion to 25 degrees, and right and left lateral rotation to 30 degrees.  There is no medical evidence of muscle spasm or guarding severe enough to result in abnormal gait or spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  There is no objective evidence of any associated neurological abnormalities, and no medical evidence of bed rest due to intervertebral disc syndrome prescribed by a physician.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 10 percent disability rating.  Evaluations in excess of 10 percent are provided for certain manifestations of lumbosacral strain, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for a 10 percent rating reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected low back disorder, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected low back disorder varied to such an extent that a rating greater or less than 10 percent would be warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 10 percent for his service-connected low back disorder, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

An initial disability rating in excess of 10 percent for lumbosacral strain is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


